United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1960
Issued: May 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated May 24, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she is
entitled to a schedule award.
FACTUAL HISTORY
On September 15, 2001 appellant, then 35-year-old city carrier/carrier technician, filed a
traumatic injury claim alleging that, on that date, she stepped down off a step and turned her
ankle in the performance of duty. She did not initially stop work.1 On February 21, 2002 the
Office accepted appellant’s claim for left foot talonavicular bar with a sprain of the foot and
1

The records reflect that she was subsequently placed off work for approximately three weeks.

ankle.2 The Office expanded the claim to include removal of the coalition and fusion of the
talonavicular joint.3 The Office also accepted anomalies of the left foot. Appellant received
appropriate compensation benefits.4
An October 2, 2003 x-ray of the foot read by Dr. Michael Friedman, a Board-certified
radiologist, revealed talar navicular fusion in good alignment.
On July 30, 2004 appellant filed a claim for a schedule award.
By letter dated August 16, 2004, the Office requested that appellant obtain an opinion
from her treating physician regarding her work-related condition. The Office advised appellant
that her physician needed to utilize the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) and provide an opinion regarding whether she had any
permanent impairment, and if so, the percentage of impairment with an explanation of how the
calculation was derived.
In a September 14, 2004 report, Dr. Levin noted appellant’s history of injury and
treatment, noting that she had reached maximum medical improvement. He conducted a
physical examination and advised that appellant was wearing orthotics to help her with her gait.
Dr. Levin advised that appellant still limped and “has referred to pain elsewhere.” He opined
that appellant had a “good fusion in her left talonavicular joint.” Dr. Levin noted that she had
fusion of the joint in a neutral position of her foot without varus or valgus and that she had 4
percent whole person impairment with 10 percent leg impairment and 14 percent foot
impairment. He advised that he had utilized the fourth edition of the A.M.A., Guides.
In a November 23, 2004 report, an Office medical adviser noted that appellant underwent
surgery to the left foot in the form of a fusion of the left talonavicular joint on August 26, 2003.
He utilized the fifth edition of the A.M.A., Guides and noted that Chapter 17 related to
impairments to the lower extremities. The Office medical adviser explained that “there is no
basis whatsoever in the [fifth edition of the A.M.A., Guides] for an impairment rating as it relates
to a fusion of the talonavicular joint.” Additionally, the Office medical adviser explained that
there was no mention of any factor which would result in impairment. For example, he noted
that there was no discussion regarding loss of motion, muscle wasting or atrophy. The Office
medical adviser indicated that there was no evidence of any neurological impairment and no
structural abnormality and opined that appellant had a zero percent impairment of the left lower
extremity.
In a February 2, 2005 decision, the Office denied appellant’s claim for a schedule award.

2

The record reflects that appellant had a tarsal coalition, which was a congenital condition.

3

On August 26, 2003 appellant underwent a fusion of the left talar navicular joint, which was performed by
Dr. Arnold S. Levin, a podiatrist.
4

On September 9, 2003 the Office determined that appellant’s actual earnings exceeded the current wages of the
job she held when injured. The Office determined that appellant was no longer entitled to compensation payments
as she had no loss in earning capacity.

2

On January 3, 2006 appellant requested reconsideration. In a June 16, 2005 report,
Dr. Abraham A. Cherrick, Board-certified in physical medicine and rehabilitation, noted
appellant’s history of injury and treatment. He noted restrictions on all planes of motion of the
foot and ankle, both in dorsiflexion, plantar flexion, and inversion and eversion, and that the foot
was essentially fixed in neutral. Dr. Cherrick added that there were no other pertinent findings,
although he noted that her gait was antalgic and she had shortened limb functionality. He
advised that appellant did not use a cane. Dr. Cherrick referred to the fifth edition of the A.M.A.,
Guides, section 17.2c5 and advised that an impairment rating secondary to gait derangement
should be supported by pathologic findings such as x-rays. He also indicated that he had
referenced the x-ray of April 4, 20036 which showed a calcaneal spur and the October 2, 2003
x-ray, which showed a fusion in good alignment. Dr. Cherrick noted that an impairment rating
secondary to gait derangement should be supported by x-rays, which “is certainly the case here.”
He determined that appellant had a mild gait limb impairment due to gait derangement, which
was categorized by an antalgic limp with shortened stance and documented moderate to
advanced arthritic changes of the ankle. Dr. Cherrick opined that appellant had 7 percent whole
person impairment, 17 percent leg impairment and 24 percent impairment of the foot. He also
added a rating for ankylosis of the ankle in neutral position pursuant to page 541 of the A.M.A.,
Guides, and referenced the heading under “ankle.”
On March 9, 2006 an Office medical adviser referred to Dr. Cherrick’s June 16, 2005
report. He noted that gait derangement was limited to whole person impairments according to
Chapter 17 at page 529 of the A.M.A., Guides. The Office medical adviser noted that whole
person impairments were not acceptable under Office protocols. He also advised that the
A.M.A., Guides required that “whenever possible the evaluator should use a more specific
method. When the gait method is used a written rationale should be included in the report.” The
Office medical adviser noted that the lower limb impairment percentages which were shown in
Table 17-5 stood alone and were not to be combined with any other impairment method. He also
noted that the section on gait derangement did “not apply to abnormalities based only on
subjective factors such as pain or sudden giving way as with, for example, an individual with low
back comfort who chooses to use a cane to assist in walking.” The Office medical adviser
opined that there was no basis in the A.M.A., Guides for an impairment rating for talonavicular
joint fusion. He further noted that “from a functional point of view talonavicular joint fusion
does not result in any physical impairment whatsoever.” The Office medical adviser also
indicated that, while Dr. Cherrick provided a rating for ankylosis of the ankle in the neutral
position, he noted that appellant did not have a fusion of the ankle. The Office medical adviser
indicated that the fusion was in the mid foot at the talonavicular joint and was not related to or
affected her ankle motion or function.
By decision dated May 24, 2006, the Office affirmed the Office’s February 2, 2005
decision.

5

A.M.A., Guides 529.

6

The record does not contain this x-ray.

3

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act7 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.8 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.9 The A.M.A., Guides has been adopted by
the implementing regulation as the appropriate standard for evaluating schedule losses.10
The Board notes that section 17.2c of the A.M.A., Guides provides as follows:
“Gait derangement is present with many different types of lower extremity
impairments and is always secondary to another condition. An impairment rating
due to a gait derangement should be supported by pathologic findings, such as
x-rays. Except as otherwise noted, the percentages given in Table 17-5 are for full
time gait derangements of persons who are dependent on assistive devices.
Whenever possible, the evaluator should use a more specific method. When the
gait method is used, a written rationale should be included in the report. The
lower limb impairment percents shown in Table 17-5 stand alone and are not
combined with any other impairment evaluation method.”11
ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the fifth edition of the A.M.A., Guides.
In a September 14, 2004 report, Dr. Levin opined that appellant had fusion of the joint in
a neutral position of her foot without varus or valgus and that she had a 4 percent whole person
disability impairment with a 10 percent lower extremity impairment and a 14 percent foot
impairment. The Board notes that Dr. Levin used the fourth edition of the A.M.A., Guides in
making his assessment. The fifth edition of the A.M.A., Guides is required on all medical
opinions dated after February 1, 2001.12 The Board has held that a medical opinion not based on
the appropriate edition of the A.M.A., Guides has diminished probative value in determining the
extent of a claimant’s permanent impairment.13 Dr. Levin did not otherwise provide findings
7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8107.

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

20 C.F.R. § 10.404.

11

A.M.A., Guides 529. See also Rose V. Ford, 55 ECAB 449 (2004).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

13

Carolyn E. Sellers, 50 ECAB 393, 394 (1999).

4

that correlated with the fifth edition of the A.M.A., Guides that demonstrated a ratable permanent
impairment.
In a June 16, 2005 report, Dr. Cherrick referred to the fifth edition of the A.M.A., Guides,
section 17.2c14 and found impairment for mild gait limb impairment due to derangement. He
noted that appellant fell into the category for mild gait limb impairment, and opined that
appellant had 7 percent whole person impairment,15 or a 17 percent lower extremity impairment
and a 24 percent impairment of the foot. Dr. Cherrick did not sufficiently explain how he arrived
at this conclusion. As noted above, gait derangement is present with many different types of
lower extremity impairments and is usually secondary to another condition. Although
Dr. Cherrick noted referencing x-rays, he specifically noted that appellant did not use a cane. As
noted impairment for gait derangement under Table 17-5 applies to persons “who are dependent
on assistive devices.”16 Furthermore, while Dr. Cherrick advised that appellant would be entitled
to a rating for ankylosis of the ankle, he did not explain how fusion of the talonavicular joint
would constitute ankylosis of the ankle, nor did he provide any range of motion findings for the
ankle that would be ratable under the A.M.A., Guides.
In a March 9, 2006 report, the Office medical adviser reviewed Dr. Cherrick’s June 16,
2005 report and noted use of gait derangement to rate impairment was limited under the A.M.A.,
Guides. The medical adviser reiterated the cautionary language of the A.M.A., Guides regarding
use of gait derangement, noting that “whenever possible the evaluator should use a more specific
method” and that when “the gait method is used a written rationale should be included in the
report.” The Board notes that Dr. Cherrick provided little rationale to support why he chose to
utilize gait derangement. The Office medical adviser also explained that the section of the
A.M.A., Guides on gait derangement did “not apply to abnormalities based only on subjective
factors such as pain or sudden giving way.” He opined that there was no basis in the A.M.A.,
Guides for an impairment rating for talonavicular joint fusion and that, functionally,
talonavicular joint fusion did not result in physical impairment. The Office medical adviser also
indicated that appellant did not have a fusion of the ankle and she would not be entitled for a
rating due to ankylosis.
Consequently, the medical evidence does not establish that appellant’s accepted
conditions of her left foot caused a permanent impairment to a scheduled member of the body.
On appeal, appellant contends that the Office medical adviser should have converted the
whole person rating for gait derangement to the lower extremities and referenced a formula set
forth in the Office’s procedures for converting whole person impairments into impairment
ratings of individual reproductive organs. However, any conversion of whole person impairment
to impairment to a schedule member of a body is premature until it is established that appellant
has a permanent impairment of a schedule member of the body. As noted above, the Office
14

A.M.A., Guides 529.

15

See Tania R. Keka, 55 ECAB 354 (2004); James E. Mills, 43 ECAB 215 (1991) (neither the Act, nor its
implementing regulations provide for a schedule award for impairment to the body as a whole).
16

See supra note 15.

5

evaluates schedule award claims pursuant to the standards set forth in the A.M.A., Guides.
Appellant has the burden of proof to submit medical evidence supporting that she has permanent
impairment of a schedule member of the body.17 As such evidence has not been submitted,
appellant has not established entitlement to a schedule award.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 24, 2006 is affirmed.
Issued: May 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See Annette M. Dent, 44 ECAB 403 (1993).

6

